Order entered July 26, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00454-CV

     SHAHRAM MOTLAGH D/B/A UNITED AUTO FINANCE GROUP, Appellant

                                               V.

                    AUCTION CREDIT ENTERPRISES, LLC, Appellee

                         On Appeal from the 298th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-15-01381

                                            ORDER
       Before the Court is the July 18, 2019 agreed motion of Guillermo Ramos, W. Dean Cook,

and the Ramos Law Firm to withdraw as counsel for appellant. We GRANT the motion. We

DIRECT the Clerk of this Court to remove Mr. Ramos, Mr. Cook, and the Ramos Law Firm as

counsel for appellant.

       Appellant is now representing himself in this appeal. His contact information is:

       3765 Musketeer Drive
       Frisco, Texas 75034

       shahramlm@hotmail.com.

       Appellant’s brief on the merits is due August 14, 2019.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE